Continuation of 12:
The AFCP request filed 2/15/2022 has been fully considered but does not place the case in condition for allowance for the following reasons:
The proposed amendments change the scope of independent claims 1 and 21 to include the subject matter of previous dependent claims 32-33 and 35-36.  The Applicant’s arguments regarding the rejections of claims 33 and 36 have been considered but are not persuasive.
1. Regarding the rejections under 35 USC § 112, the Applicant argues:
“The Examiner has alleged that the aspect of "offset planes" in claims 33 and 36 are not described in the specification. However, it will be appreciated the spacer formation disclosed provides for layers of the silicon (Si) channel of the first transistor and the silicon germanium (SiGe) channel of the second transistor to be offset planes, as previously discussed. For example, as clearly illustrated in FIG. 7 of the present application (reproduced below for convenience), the layers are formed in alternating layers Si and SiGe. The respective layers are etched and filled with spacers for each of the individual channels, which is at least described in relation to FIG 12 (a portion of which is reproduced below for convenience) a in the process flow of FIG. 14.  As recited in paragraph [[0033]] of the present application the "method 300 continues in Figure 12 with forming a plurality of spacers 395 in the recessed regions. The partial method 300 may conclude in Figure 13 with forming a NMOS spacer (not shown), and forming a source region 397 and a drain region 398." Applicant respectfully submits that it is clear from this text and the foregoing figures, that spacers are used to replace the Si or SiGe material, for the second transistor and first transistor, respectively.”
The Examiner notes that claims 1 and 21 as amended require a silicon channel of a first/NMOS transistor formed on offset planes from a silicon germanium channel of a second/PMOS transistor, the offset planes provided by spacers.  As understood by the Examiner, the term “provided by” means to supply, give, produce, or render.  In the context of the claims, this means the claims require offset planes produced by the presence or inclusion of spacers.

 
2. Regarding the prior art rejections of claims 1 and 21, the Applicant argues:
 “Fig. 23 of Peng relied upon by the Examiner in rejecting previous claims 32 and 35, clearly fails to at least disclose the aspects of "the silicon channel of the first transistor and silicon germanium channel of the second transistor each have spacers that provide the offset planes" aspect of amended claim 1 and similar aspects of amended claim 21.”
The Examiner notes that in the rejection of record, Peng teaches a first/NMOS transistor with a silicon channel (102b), and a second/PMOS transistor with a SiGe channel (102a).  In fig. 23, Peng clearly discloses that 102b is provided on a different/offset vertical plane than 102b.  This configuration is equivalent to the offset planes of Si channel 145 and SiGe channel 130 in figs. 2-3 of the present application.  Therefore, Peng anticipates the subject matter of previous claims 32 and 35.
Previous claims 33 and 36 were rejected under 35 USC § 103 as being unpatentable over Peng in view of Cheng-802.  Peng fails to disclose the offset planes of the respective transistor channels are “provided by spacers”, as required by previous claims 33 and 36.  As previously discussed, the present application fails to provide support for spacers that provide offset planes.  Rather, the present application merely provides support for transistors with vertically-offset channels, the transistors also including spacers (either gate spacers of fig. 9, or inner spacers of fig. 12). 


3. Regarding the prior art rejection of claim 28, the Applicant argues:
“Independent claims 1, 21, and 28, were rejected over the Peng reference in the prior action. Accordingly, it is respectfully requested that the Office responds to the Applicant's prior distinctions over the art of record, particularly in regard to claim 28”, and
“Specifically, Peng discloses, in paragraph 60, "24B illustrate formation of an interfacial layer 2466 formed along a surface of the first fin 310a and the nanowires 2264 in accordance with some embodiments. FIG. 24A is a perspective view and FIG.24B is a cross-sectional view taken along the 24B-24B line of FIG. 24A. The interfacial layer 2466 helps buffer a subsequently formed high-k dielectric layer from the underlying semiconductor material." Accordingly, the Applicant respectfully submits that the etching and forming of "interfacial layer 2466" does not teach or suggest the etching and forming of recess regions and forming of spacers, as recited in claim 28 (see, e.g., FIGS. 11 and 12 (portions provided below with recess regions indicated, and the related disclosure).”
First, the Examiner notes that although claim 28 was rejected under 35 USC § 102 using the same prior art reference (Peng), the amendment filed on 9/15/2021 changed the scope of claim 28, which necessitated a new ground of rejection.
Second, the Examiner notes that the claim does not provide any specific limitation or definition of the term “spacer”.  The interfacial layer of Peng comprises silicon oxide which provides a buffer 
For at least the reasons above, the Applicant’s arguments are not persuasive, and the rejections in the office action of record are maintained.  Accordingly, the AFCP request filed on 2/15/2022 does not place the case in condition for allowance.




/BRIAN TURNER/               Examiner, Art Unit 2894